FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 ROBINSON HAMONANGAN K.                           No. 07-72023
 PASARIBU,
                                                  Agency No. A095-630-017
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Robinson Hamonangan K. Pasaribu, a native and citizen of Indonesia,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
dismissing his appeal from an immigration judge’s decision denying his

application for withholding of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, Cruz-

Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir. 2000), and deny the petition for

review.

       Substantial evidence supports the BIA’s finding that Pasaribu failed to

establish past persecution, see Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000)

(threats constitute past persecution only when they are “so menacing as to cause

significant, actual suffering or harm”), and failed to demonstrate a clear probability

of persecution on account of his Christianity, see Lolong v. Gonzales, 484 F.3d

1173, 1179 (9th Cir. 2007) (en banc) (“a general, undifferentiated claim” does not

make petitioner eligible for relief); Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir.

2001). Accordingly, his withholding of removal claim fails.

       PETITION FOR REVIEW DENIED.




JLA/Research                              2                                     07-72023